                        PROPOSED INTERIM ORDER




60917/0001-20072854v2
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 COLE SCHOTZ P.C.
 Michael D. Sirota, Esq.
 Stuart Komrower, Esq.
 Ryan T. Jareck, Esq.
 Matteo W. Percontino, Esq.
 Court Plaza North
 25 Main Street
 Hackensack, New Jersey 07601
 Telephone: (201) 489-3000
 Facsimile: (201) 489-1536

 Proposed Attorneys for Debtors
                                                                        Chapter 11
 and Debtors in Possession
                                                                        Case No. 20-         (   )
 In re:
                                                                        Joint Administration Requested
 RTW RETAILWINDS, INC., et al.,
                                                                        Hearing Date and Time:
                                                 1
                                      Debtors.

    INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363 (I) APPROVING
  CONTINUED USE OF CASH MANAGEMENT SYSTEM, (II) AUTHORIZNG THE
  DEBTORS TO CONTINUE USING EXISTING BANK ACCOUNTS AND BUSINESS
       FORMS, AND (III) AUTHORIZING THE DEBTORS TO CONTINUE
                   INTERCOMPANY TRANSACTIONS

       The relief set forth on the following pages, numbered two (2) through eleven (11), is
hereby ORDERED.




         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.



60917/0001-20072854v2
Page (2)
Debtors:                      RTW RETAILWINDS, INC., et al.
Case No.                      20-_____ (___)
Caption of Order:             INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                              (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                              SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                              EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                              (III) AUTHORIZING THE DEBTORS TO CONTINUE
                              INTERCOMPANY TRANSACTIONS



          Upon the motion (the “Motion”)2 of RTW Retailwinds, Inc. and its subsidiaries, as

debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtors”), pursuant to sections 105(a) and 363 of the Bankruptcy Code, for an order (i)

approving the continued use of the Cash Management System, (ii) authorizing the Debtors to

continue using their existing Bank Accounts and Business Forms, (iii) authorizing the Debtors to

implement changes to their Cash Management System in the ordinary course of business,

including, without limitation, the opening of new bank accounts or closing existing Bank

Accounts, and (iv) continue to perform under and honor Intercompany Transactions, in their

business judgement and at their sole discretion, all as more fully set forth in the Motion; and the

Court having jurisdiction to decide the Motion and the relief requested therein in accordance

with 28. U.S.C. §§ 157(a)-(b) and 1334(b) and the Standing Order of Reference to the

Bankruptcy Court Under Title 11of the United States District Court for the District of New

Jersey, dated September 18, 2012 (Simandle, C.J.); and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion



          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



60917/0001-20072854v2
Page (3)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



having been given as provided in the Motion, and such notice having been adequate and

appropriate under the circumstances; and it appearing that no other or further notice of the

Motion need be provided; and the Court having held a hearing to consider the interim relief

requested in the Motion (the “Hearing”); and upon the Declaration of Robert Shapiro in Support

of Debtors’ Chapter 11 Petitions and First Day Pleadings, filed contemporaneously with the

Motion, the record of the Hearing, and all of the proceedings had before the Court; and the Court

having found and determined that the relief sought in the Motion and granted herein is necessary

to avoid immediate and irreparable harm to the Debtors and their estates as contemplated by

Bankruptcy Rule 6003, and is in the best interests of the Debtors, their respective estates and

creditors, and all parties-in-interest, and that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED on an interim basis.

         2.       The Debtors are authorized, but not directed, pursuant to sections 105(a) and 363

of the Bankruptcy Code to continue using their integrated Cash Management System and to

collect, concentrate, and disburse cash in accordance with the Cash Management System,




60917/0001-20072854v2
Page (4)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



including intercompany funding among Debtor affiliates; provided that the Debtors are

authorized, but not directed, to pay only amounts due and payable as of the Petition Date and

amounts that are or become due and payable between the Petition Date and the date that a final

order on the Motion is entered, unless otherwise ordered by this Court.

         3.       The Debtors are further authorized, but not directed, to implement changes to the

Cash Management System in the ordinary course of business, including, without limitation, the

opening of any new bank accounts and the closing of any existing Bank Accounts as they may

deem necessary and appropriate in their sole discretion, so long as (i) any such new account is

with a bank that is (a) insured with the Federal Deposit Insurance Corporation or the Federal

Savings and Loan Insurance Corporation, and (b) designated as an authorized depository by the

U.S. Trustee pursuant to the U.S. Trustee’s Operating Guidelines, and (ii) the Debtors provide

notice to the U.S. Trustee of the opening of such account.

         4.       The relief, rights, and responsibilities provided for in this Interim Order shall be

deemed to apply to any and all Bank Accounts maintained in the Debtors’ names, including,

without limitation, any new bank accounts, whether or not such Bank Accounts are identified on

Exhibit A to the Motion, and any Banks at which new accounts are opened shall be subject to the

rights and obligations set forth in this Interim Order.




60917/0001-20072854v2
Page (5)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



         5.       The Debtors are further authorized to (i) continue to use, with the same account

numbers, all of the Bank Accounts in existence as of the Petition Date, including, without

limitation, those accounts identified on Exhibit A to the Motion; (ii) treat the Bank Accounts for

all purposes as accounts of the Debtors as debtors in possession; (iii) use, in their present form,

all correspondence and Business Forms (including, but not limited to, letterhead, purchase

orders, and invoices), as well as checks and all other documents related to the Bank Accounts

existing immediately before the Petition Date, without reference to the Debtors’ status as debtors

in possession; provided that in the event the Debtors generate new checks during the pendency of

these chapter 11 cases, such checks shall include a legend referring to the Debtors as “Debtors-

In-Possession.”

         6.       Subject to applicable bankruptcy law or other law, (i) those certain existing

deposit agreements between the Debtors and the Banks shall continue to govern the post-petition

cash management relationship between the Debtors and the Banks and all of the provisions of

such agreements, including, without limitation, the termination and fee provisions, shall remain

in full force and effect and (ii) either the Debtors or the Banks may, without further order of this

Court, implement changes to the Cash Management Systems and procedures in the ordinary




60917/0001-20072854v2
Page (6)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



course of business pursuant to the terms of those certain existing deposit agreements, including,

without limitation, the opening and closing of Bank Accounts.

         7.       The Debtors are further authorized to continue performing under and honoring

Intercompany Transactions; provided that the Debtors shall (i) keep records of all post-petition

Intercompany Transactions that occur during the chapter 11 cases and (ii) implement accounting

procedures to identify and distinguish between pre- and post-petition Intercompany Transactions.

         8.       Except as otherwise expressly provided in this Interim Order, all Banks at which

the Bank Accounts are maintained are authorized and directed to continue to service and

administer the Bank Accounts as accounts of the Debtors as debtors in possession, without

interruption and in the ordinary course, and to receive, process, honor, and pay any and all

checks, drafts, wires, and ACH Payments issued by the Debtors and drawn on the Bank

Accounts after the Petition Date to the extent the Debtors have sufficient funds standing to their

credit with such Bank.

         9.       The Banks and credit card processors are authorized to charge and the Debtors are

authorized to pay and honor, both pre- and post-petition Service Charges to which they may be

entitled under the terms of and in accordance with their contractual arrangements with the

Debtors.




60917/0001-20072854v2
Page (7)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



         10.      Each of the Banks is authorized to debit the Debtors’ accounts in the ordinary

course of business without need for further order of this Court for: (i) all checks, items, and other

payment orders drawn on the Debtor’s accounts that are cashed at such Bank’s counters or

exchanged for cashier’s checks by the payees thereof prior to the Petition Date, (ii) all checks,

automated clearing house entries, and other items deposited or credited to one of Debtor’s

accounts with such Bank prior to Petition Date that have been dishonored, reversed, or returned

unpaid for any reason, together with any fees and costs in connection therewith, to the same

extent the Debtors were responsible for such costs and fees prior to Petition Date, and (iii) all

undisputed pre-petition amounts outstanding as of the date hereof, if any, owed to any Bank as

Service Charges for the maintenance of the Cash Management System.

         11.      The Banks may rely on the representations of the Debtor(s) with respect to

whether any check, item, or other payment order drawn or issued by the Debtor(s) prior to filing

of the Petition should be honored pursuant to this or any other order of this Court, and such Bank

shall not have any liability to any party for relying on such representations by the Debtor(s) as

provided for herein, and shall not be liable to any party on account of (i) following the Debtors’

representations, instructions, or presentations as to any order of the Court (without any duty of

further inquiry), (ii) honoring of any pre-petition checks, drafts, wires or ACH Payments in a




60917/0001-20072854v2
Page (8)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



good faith belief or upon a representation by the Debtors that the Court has authorized such pre-

petition check, draft, wire, or ACH Payments or (iii) an innocent mistake made despite

implementation of reasonable handling procedures.

         12.      Nothing contained herein shall prevent the Banks from modifying or terminating

any Bank Accounts or related services in accordance with the agreements governing such

accounts or services subject to their compliance with applicable law.

         13.      Any payment made or to be made under this Interim Order, and any authorization

contained in this Interim Order, shall be subject to the terms of any orders authorizing the use of

cash collateral entered by this Court in these chapter 11 cases.

         14.      As soon as practicable after the entry of this Interim Order, the Debtors shall

serve a copy of this Interim Order on those Banks that make disbursements pursuant to the

Debtors’ Cash Management System.

         15.      Nothing in the Motion or this Interim Order shall be deemed to authorize the

Debtors to accelerate any payments not otherwise due prior to the date of the hearing to consider

entry of an order granting the relief requested in the Motion on a final basis (the “Final

Hearing”).




60917/0001-20072854v2
Page (9)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



         16.      Nothing contained in the Motion or this Interim Order or any payment made

pursuant to the authority granted by this Interim Order is intended to be or shall be construed as

(i) an admission as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’

or any appropriate party-in-interest’s rights to dispute any claim, or (iii) an approval or

assumption of any agreement, contract, program, policy, or lease under section 365 of the

Bankruptcy Code.

         17.      Notwithstanding entry of this Interim Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by any party.

         18.      The requirements of Bankruptcy Rule 6003(b) have been satisfied.

         19.      The requirements of Bankruptcy Rule 6004(a) are waived.

         20.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order shall be immediately effective and enforceable upon its entry.

         21.      The Final Hearing on the Motion shall be held on __________________, 2020, at

__:__ _.m. (Eastern Time) and any objections or responses to the Motion shall be in writing,

filed with the Court, with a copy to chambers, and served upon (i) the proposed attorneys for the

Debtors, Cole Schotz P.C., Court Plaza North, 25 Main Street, P.O. Box 800, Hackensack, New

Jersey 07602-0800 (Attn: Michael D. Sirota, Esq. and Ryan T. Jareck, Esq.); (ii) the Office of the




60917/0001-20072854v2
Page (10)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



United States Trustee for Region 3, One Newark Center, 1085 Raymond Boulevard, Suite 2100,

Newark, New Jersey 07102; (iii) counsel for the administrative agent under the Debtors’ pre-

petition revolving credit facility, Wells Fargo Bank, National Association, c/o Otterbourg P.C.

(Attn: Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq.), 230 Park Avenue, New York, NY

10169-0075; and (iv) the Banks listed on Exhibit A to the Motion, in each case so as to be

received no later than 4:00 p.m. (Eastern Time) on _______________, 2020.

         22.      This Interim Order is effective only from the date of entry through this Court’s

disposition of the Motion on a final basis; provided that the Court’s ultimate disposition of the

Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

Interim Order.

         23.      Any party may move for modification of this Order in accordance with D.N.J.

LBR 9013-5(e).

         24.      A true copy of this Order shall be served on all required parties pursuant to D.N.J.

LBR 9013-5(f).

         25.      The Debtors are authorized to take all action necessary to carry out this Interim

Order.




60917/0001-20072854v2
Page (11)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-_____ (___)
Caption of Order:        INTERIM ORDER PURSUANT 11 U.S.C. §§ 105(a) AND 363
                         (I) APPROVING CONTINUED USE OF CASH MANAGEMENT
                         SYSTEM, (II) AUTHORIZNG THE DEBTORS TO CONTINUE USING
                         EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
                         (III) AUTHORIZING THE DEBTORS TO CONTINUE
                         INTERCOMPANY TRANSACTIONS



         26.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Interim Order.




60917/0001-20072854v2
